Exhibit 10.1
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of October 14, 2014 (the “Effective Date”), among YUMA EXPLORATION
AND PRODUCTION COMPANY, INC., a Delaware corporation (the “Borrower”), the
undersigned lenders party to the Credit Agreement (the “Lenders”) and SOCIÉTÉ
GÉNÉRALE, in its capacity as Administrative Agent and Issuing Bank
(the “Administrative Agent”).
 
RECITALS
 
A. Borrower, the Lenders and Administrative Agent are parties to a Credit
Agreement dated as of August 10, 2011, as amended by that certain First
Amendment and Limited Waiver to Credit Agreement and Assignment, dated as of
September 30, 2012, as further amended by that certain Second Amendment to
Credit Agreement and Assignment, dated as of February 13, 2013, as further
amended by that certain Third Amendment to Credit Agreement and Assignment,
dated as of May 20, 2013, and as further amended by that certain Fourth
Amendment to Credit Agreement, dated as of April 22, 2014 (as amended, restated,
modified or supplemented from time to time until the date hereof, the “Credit
Agreement”).
 
B. Borrower has requested certain amendments to the Credit Agreement as set
forth herein and, subject to the conditions precedent set forth herein, the
parties hereto have agreed to so amend the Credit Agreement.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms. All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides.  In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Amendment, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.
 
2. Amendments to Credit Agreement. Subject to the conditions precedent set forth
in Section 4 hereof, the Credit Agreement is amended as follows:
 
A. Section 1.02.  The following new definition is added to Section 1.02 of the
Credit Agreement in proper alphabetical order:
 
“Certificate of Determination” means the Certificate of Determination of Yuma
Energy, Inc., a California corporation, that is filed with the Secretary of
State of the State of California and creates the Series A Preferred Stock.
 
B. Section 1.02.  The following definitions in Section 1.02 of the Credit
Agreement are amended and restated in their entirety as follows:
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the gross interest expense of the Borrower for such period,
including to the extent included in interest expense under
GAAP:  (a) amortization of debt discount, (b) capitalized interest, (c) the
portion of any payments or accruals under Capital Leases allocable to interest
expense and (d) total interest and other fees and expenses incurred in
connection with obligations of the Borrower and the Guarantors owing in respect
of redeemable preferred stock or other preferred equity interest of the Borrower
and the Guarantors, minus (i) the portion of any payments or accruals under
Synthetic Leases allocable to interest expense, and (ii) and any imputed
interest pursuant to asset retirement obligations whether or not the same
constitutes interest expense under GAAP.
 
“Maturity Date” means May 20, 2017.
 
“Parent Guarantor” means The Yuma Companies, Inc., a Delaware corporation.
 
“Series A Preferred Stock” means the Series A Cumulative Redeemable Preferred
Stock, no par value per share, of Yuma Energy, Inc., a California corporation.
 
C. Section 1.02.  The definitions of “Cote de Mer Distribution”, “Cote de Mer
Prospect”, “La Posada Distribution”, “La Posada Prospect”, “Performance Payments
Rights Distribution, “Series A Preferred Stock Agreement” and “Series B
Preferred Stock Agreement” in Section 1.02 of the Credit Agreement is hereby
deleted in its entirety.
 
 
1

--------------------------------------------------------------------------------

 
 
D. Section 9.04.  Section 9.04 of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
“Section 9.04. Dividends, Distributions and Redemptions.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders, members or partners or make any distribution of its Property
to its Equity Interest holders, provided that so long as no Default has occurred
and is continuing or will result therefrom, no Borrowing Base Deficiency then
exists or results therefrom and the Borrowing Base Utilization Percentage is 90%
or less after giving effect thereto, then (i) the Borrower may declare and pay
cash distributions to its direct and indirect Equity Interest holders to permit
such holders to pay federal and state taxes due with respect to the income of
the Borrower and Parent Guarantor, (ii) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock),
(iii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iv) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (v) once a month, the Borrower
may make Restricted Payments, directly or indirectly, to Yuma Energy, Inc., to
permit Yuma Energy, Inc. to pay dividends in connection with the Series A
Preferred Stock pursuant to and accordance with the Certificate of Determination
or other agreement governing the Series A Preferred Stock, that do not exceed
amounts required under such Certificate of Determination, and (vi) the Borrower
may make Restricted Payments to Parent Guarantor in an amount not to exceed
$8,000,000 in any fiscal year (the “Total Costs Cap”) for the purposes of (A)
paying General and Administrative Costs and (B) Transaction Costs; provided,
however, that in the event the Transaction Costs cause the Total Costs to exceed
the Total Costs Cap, such Total Costs Cap shall be increased by the lesser of
(1) the amount by which the Transaction Costs cause the Total Costs to exceed
$8,000,000 and (2) $1,000,000.”
 
E. Article IX.  Article IX of the Credit Agreement is hereby amended by
inserting the following new Section 9.20 immediately after the existing Section
9.19:
 
“Section 9.20. No Prepayment.  Neither the Borrower nor any Guarantor shall, or
shall permit any of its Subsidiaries to redeem, retire, purchase, defease or
otherwise acquire any Series A Preferred Stock without the prior written consent
of the Majority Lenders.”
 
3. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by Administrative Agent, of each
of the following conditions (and upon such satisfaction, this Amendment shall be
deemed to be effective as of the Effective Date):
 
A. Fifth Amendment to Credit Agreement.  The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantor, the Administrative Agent and
each Lender.
 
B. Fees and Expenses. The Administrative Agent shall have received (a) payment
of all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other documents
in connection herewith, and (b) all fees due and payable under the Credit
Agreement and under any separate fee agreement entered into by the parties
pursuant to the Credit Agreement.
 
C. Representations and Warranties; No Defaults.  The Borrower shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Amendment, the Borrower does hereby confirm
and acknowledge to the Administrative Agent and the Lenders, that (i) all
representations and warranties contained herein or in the other Loan Documents
or otherwise made in writing in connection herewith or therewith shall be true
and correct with the same force and effect as though such representations and
warranties have been made on and as of the Effective Date and (ii) no Default or
Event of Default exists under the Credit Agreement or any of the other Loan
Documents.
 
4. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower has full power and authority to execute this
Amendment and the other documents executed in connection herewith and this
Amendment and such other documents constitute the legal, valid and binding
obligation of Borrower enforceable in accordance with their terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.  In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
 
5. No Further Amendments.  Except as amended hereby, the Credit Agreement shall
remain unchanged and all provisions shall remain fully effective between the
parties.
 
6. Acknowledgments and Agreements.  Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect.  Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, and under the Loan Documents, are
not impaired in any respect by this Amendment.  Any breach of any
representations, warranties and covenants under this Amendment shall be an Event
of Default under the Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver of the Specified Default),
or (b) to prejudice any right or rights which Administrative Agent now has or
may have in the future under or in connection with the Credit Agreement and the
Loan Documents, each as amended hereby, or any of the other documents referred
to herein or therein. This Amendment shall constitute a Loan Document for all
purposes.
 
8. Confirmation of Security.  Borrower hereby confirms and agrees that all of
the Security Instruments, as may be amended in accordance herewith, which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Credit Agreement as modified by this Amendment.
 
9. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
10. Incorporation of Certain Provisions by Reference.  The provisions of Section
12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction; Consent to
Service of Process” are incorporated herein by reference for all purposes.
 
11. Entirety, Etc.  This Amendment, the Expenses and Indemnity Letter and all of
the other Loan Documents embody the entire agreement between the parties.  THIS
AMENDMENT, THE EXPENSES AND INDEMNITY LETTER AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[The rest of this page is intentionally left blank; the signature pages follow.]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
 

 
BORROWER
         
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
         
 
By:
/s/ Kirk Sprunger       Kirk Sprunger, Secretary and Treasurer                  

 
 
 
4

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT, ISSUING BANK
AND LENDER:


SOCIÉTÉ GÉNÉRALE




By: /s/ Graeme Bullen
Name:  Graeme Bullen
Title:    Managing Director


 

 


 
5

--------------------------------------------------------------------------------

 


LENDER:


ONEWEST BANK, FSB




By: /s/ Whitney Randolph
Name: Whitney Randolph
Title:    Senior Vice President
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
LENDER:


VIEWPOINT BANK, N.A.




By: /s/ Christopher S. Parada
Name:  Christopher S. Parada
Title:    Senior Vice President
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
THE GUARANTOR HEREBY CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS AMENDMENT BY THE BORROWER.
         
THE YUMA COMPANIES, INC.
         
 
By:
/s/ Kirk Sprunger       Kirk Sprunger, Secretary and Treasurer                  




8

--------------------------------------------------------------------------------